                                            Case 19-21506-kl          Doc 2          Filed 06/05/19         Page 1 of 8
 Fill in this information to identify your case:
 Debtor 1               Daniel J. Guzman
                              First Name            Middle Name          Last Name
 Debtor 2
 (Spouse, if filing) First Name      Middle Name           Last Name
 United States Bankruptcy Court for the:         NORTHERN DISTRICT OF INDIANA                                          Check if this is an amended plan, and
                                                                                                                       list below the sections of the plan that
 Case number:                                                                                                          have been changed.

 (If known)


Official Form 113
Chapter 13 Plan                                                                                                                                          12/17


 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           alsCourt. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                    Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                    Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                    Not Included


 Part 2:       Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

$623.42 per Month for 60 months

Insert additional lines if needed.

              If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
              payments to creditors specified in this plan.

2.2           Regular payments to the trustee will be made from future income in the following manner.

              Check all that apply:
                       Debtor(s) will make payments pursuant to a payroll deduction order.
                       Debtor(s) will make payments directly to the trustee.
                       Other (specify method of payment):

2.3 Income tax refunds.
    Check one.
                  Debtor(s) will retain any income tax refunds received during the plan term.


APPENDIX D                                                                   Chapter 13 Plan                                                    Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                                            Case 19-21506-kl                    Doc 2       Filed 06/05/19        Page 2 of 8

 Debtor                Daniel J. Guzman                                                                   Case number

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:
                          Debtor(s) will turn over, to the Trustee, all combined income tax returns in excess of $750.00 each year of the
                          Plan to be used as a dividend for the benefit of unsecured creditors on ALLOWED claims. This does not
                          include the Additional Child Tax Credit or the Earned Income Credit. Plan payments will be made through
                          Voluntary Wage Order if Debtor(s) is employed.


2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $37,405.20.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

        Check one.
                 None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                 The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
                 required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either
                 by the trustee or directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through
                 disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on
                 a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below
                 as to the current installment payment and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated
                 below are controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless
                 otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on
                 that collateral will no longer be treated by the plan. The final column includes only payments disbursed by the trustee rather than
                 by the debtor(s).
 Name of Creditor Collateral                     Current installment Amount of                    Interest rate    Monthly payment Estimated
                                                 payment                   arrearage (if any) on arrearage on arrearage                  total
                                                 (including escrow)                               (if applicable)                        payments by
                                                                                                                                         trustee

                               3772 Maple
                               Street Hobart, IN
                               46342 Lake
                               County
                               Parcel Number:
                               45-08-26-103-029.
                               000-018
                               Tax ID:
                               006-27-18-0171-0
                               022
                               Value Based on                                              Prepetition:
 Mr. Cooper                    Tax Assessment                                 $450.00                $0.00        0.00%             $0.00           $27,000.00
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)
Insert additional claims as needed.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

                          The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured
                          claim listed below, the debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of
                          secured claim. For secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim
                          listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each

Official Form 113                                                                       Chapter 13 Plan                                        Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                                            Case 19-21506-kl                      Doc 2    Filed 06/05/19         Page 3 of 8

 Debtor                Daniel J. Guzman                                                                  Case number

                          listed claim, the value of the secured claim will be paid in full with interest at the rate stated below.

                          The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5
                          of this plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be
                          treated in its entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the
                          creditor’s total claim listed on the proof of claim controls over any contrary amounts listed in this paragraph.

                          The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the
                          property interest of the debtor(s) or the estate(s) until the earlier of:

                          (a) payment of the underlying debt determined under nonbankruptcy law, or

                          (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.


 Name of               Estimated             Collateral              Value of         Amount of         Amount of       Interest      Monthly    Estimated
 creditor              amount of                                     collateral       claims senior     secured claim   rate          payment to total of
                       creditor's                                                     to creditor's                                   creditor   monthly
                       total claim                                                    claim                                                      payments
 U.S
 Departme
 nt of
 Housing
 and
 Urban
 Deve                  $0.00                                         $0.00                 $0.00               $0.00     0.00%            $0.00                 $0.00

Insert additional claims as needed.

 3.3         Secured claims excluded from 11 U.S.C. § 506.

      Check one.
                          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.
                          The remainder of this section will be effective only if the applicable box in Part 1 of this plan is checked

                          The judicial liens or nonpossessory, nonpurchase money security interests securing the claims listed below impair exemptions to
                          which the debtor(s) would have been entitled under 11 U.S.C. § 522(b). Unless otherwise ordered by the court, a judicial lien or
                          security interest securing a claim listed below will be avoided to the extent that it impairs such exemptions upon entry of the
                          order confirming the plan. The amount of the judicial lien or security interest that is avoided will be treated as an unsecured
                          claim in Part 5 to the extent allowed. The amount, if any, of the judicial lien or security interest that is not avoided will be paid in
                          full as a secured claim under the plan. See 11 U.S.C. § 522(f) and Bankruptcy Rule 4003(d). If more than one lien is to be
                          avoided, provide the information separately for each lien.

 Information regarding judicial                     Calculation of lien avoidance                                            Treatment of remaining secured
 lien or security interest                                                                                                   claim
                                                    a. Amount of lien                           $0.00                        Amount of secured claim after
 Name of Creditor                                                                                                            avoidance (line a minus line f)
 Alexander Lopez                                    b. Amount of all other liens                $139,220.41
                                                    c. Value of claimed exemptions              $19,300.00
 Collateral                                         d. Total of adding lines a, b, and c        $158,520.41                  Interest rate (if applicable)
 3772 Maple Street Hobart, IN                                                                                                                    %
 46342 Lake County
 Parcel Number:
 45-08-26-103-029.000-018
 Tax ID: 006-27-18-0171-0022
 Value Based on Tax
 Assessment


Official Form 113                                                                     Chapter 13 Plan                                              Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                            Case 19-21506-kl                  Doc 2        Filed 06/05/19          Page 4 of 8

 Debtor                Daniel J. Guzman                                                                   Case number

 Information regarding judicial                     Calculation of lien avoidance                                          Treatment of remaining secured
 lien or security interest                                                                                                 claim
 Lien identification (such as                       e. Value of debtor(s)' interest in property   -$84,500.00
 judgment date, date of lien
 recording, book and page number)
                                                                                                                           Monthly plan payment on
                                                                                                                           secured claim
                                                    f. Subtract line e from line d.               $74,020.41

                                                       Extent of exemption impairment
                                                       (Check applicable box):
                                                          Line f is equal to or greater than line a.                       Estimated total payments on
                                                                                                                           secured claim
                                                            The entire lien is avoided (Do not complete the next column)

                                                            Line f is less than line a.
                                                            A portion of the lien is avoided. (Complete the next column)

 Name of Creditor                                   a. Amount of lien                             $0.00                    Amount of secured claim after
                                                                                                                           avoidance (line a minus line f)
 Collection Services Of                             b. Amount of all other liens                  $139,220.41
 Indiana Inc
                                                    c. Value of claimed exemptions                $19,300.00
 Collateral                                         d. Total of adding lines a, b, and c          $158,520.41              Interest rate (if applicable)
 3772 Maple Street Hobart, IN                                                                                                                  %
 46342 Lake County
 Parcel Number:
 45-08-26-103-029.000-018
 Tax ID: 006-27-18-0171-0022
 Value Based on Tax
 Assessment

 Lien identification (such as                       e. Value of debtor(s)' interest in property   -$84,500.00
 judgment date, date of lien
 recording, book and page number)
 Judgment Lien                                                                                                             Monthly plan payment on
                                                                                                                           secured claim
                                                    f. Subtract line e from line d.               $74,020.41

                                                       Extent of exemption impairment
                                                       (Check applicable box):
                                                          Line f is equal to or greater than line a.                       Estimated total payments on
                                                                                                                           secured claim
                                                            The entire lien is avoided (Do not complete the next column)

                                                            Line f is less than line a.
                                                            A portion of the lien is avoided. (Complete the next column)

 Name of Creditor                                   a. Amount of lien                             $0.00                    Amount of secured claim after
                                                                                                                           avoidance (line a minus line f)
 Northern Indiana FCU                               b. Amount of all other liens                  $139,220.41
                                                    c. Value of claimed exemptions                $19,300.00
 Collateral                                         d. Total of adding lines a, b, and c          $158,520.41              Interest rate (if applicable)
 3772 Maple Street Hobart, IN                                                                                                                  %
 46342 Lake County
 Parcel Number:
 45-08-26-103-029.000-018
 Tax ID: 006-27-18-0171-0022
 Value Based on Tax
 Assessment

 Lien identification (such as                       e. Value of debtor(s)' interest in property   -$84,500.00

Official Form 113                                                                     Chapter 13 Plan                                            Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                            Case 19-21506-kl                  Doc 2        Filed 06/05/19          Page 5 of 8

 Debtor                Daniel J. Guzman                                                                   Case number

 judgment date, date of lien
 recording, book and page number)
 Judgment Lien                                                                                                             Monthly plan payment on
                                                                                                                           secured claim
 2014                                               f. Subtract line e from line d.               $74,020.41

                                                       Extent of exemption impairment
                                                       (Check applicable box):
                                                          Line f is equal to or greater than line a.                       Estimated total payments on
                                                                                                                           secured claim
                                                            The entire lien is avoided (Do not complete the next column)

                                                            Line f is less than line a.
                                                            A portion of the lien is avoided. (Complete the next column)

 Name of Creditor                                   a. Amount of lien                             $0.00                    Amount of secured claim after
                                                                                                                           avoidance (line a minus line f)
 Snow & Sauerteig                                   b. Amount of all other liens                  $139,220.41
                                                    c. Value of claimed exemptions                $19,300.00
 Collateral                                         d. Total of adding lines a, b, and c          $158,520.41              Interest rate (if applicable)
 3772 Maple Street Hobart, IN                                                                                                                  %
 46342 Lake County
 Parcel Number:
 45-08-26-103-029.000-018
 Tax ID: 006-27-18-0171-0022
 Value Based on Tax
 Assessment

 Lien identification (such as                       e. Value of debtor(s)' interest in property   -$84,500.00
 judgment date, date of lien
 recording, book and page number)
 Judgment Lien                                                                                                             Monthly plan payment on
                                                                                                                           secured claim
                                                    f. Subtract line e from line d.               $74,020.41

                                                       Extent of exemption impairment
                                                       (Check applicable box):
                                                          Line f is equal to or greater than line a.                       Estimated total payments on
                                                                                                                           secured claim
                                                            The entire lien is avoided (Do not complete the next column)

                                                            Line f is less than line a.
                                                            A portion of the lien is avoided. (Complete the next column)

 Name of Creditor                                   a. Amount of lien                             $0.00                    Amount of secured claim after
                                                                                                                           avoidance (line a minus line f)
 Szewciw, Orest                                     b. Amount of all other liens                  $139,220.41
                                                    c. Value of claimed exemptions                $19,300.00
 Collateral                                         d. Total of adding lines a, b, and c          $158,520.41              Interest rate (if applicable)
 3772 Maple Street Hobart, IN                                                                                                                  %
 46342 Lake County
 Parcel Number:
 45-08-26-103-029.000-018
 Tax ID: 006-27-18-0171-0022
 Value Based on Tax
 Assessment

 Lien identification (such as                       e. Value of debtor(s)' interest in property   -$84,500.00
 judgment date, date of lien
 recording, book and page number)
                                                                                                                           Monthly plan payment on
                                                                                                                           secured claim

Official Form 113                                                                     Chapter 13 Plan                                            Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                            Case 19-21506-kl                  Doc 2       Filed 06/05/19           Page 6 of 8

 Debtor                Daniel J. Guzman                                                                 Case number

                                                    f. Subtract line e from line d.              $74,020.41

                                                       Extent of exemption impairment
                                                       (Check applicable box):
                                                          Line f is equal to or greater than line a.                       Estimated total payments on
                                                                                                                           secured claim
                                                            The entire lien is avoided (Do not complete the next column)

                                                            Line f is less than line a.
                                                            A portion of the lien is avoided. (Complete the next column)

Insert additional claims as needed.

 3.5         Surrender of collateral.

      Check one.
                          None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 4.00% of plan payments; and
             during the plan term, they are estimated to total $1,496.40.

4.3          Attorney's fees.

             The balance of the fees owed to the attorney for the debtor(s) is estimated to be $4,000.00.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
                     The debtor(s) estimate the total amount of other priority claims to be $4,908.00

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.
               The sum of $       .
                    % of the total amount of these claims, an estimated payment of $        .
               The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $ 0.00             .
                Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

Official Form 113                                                                     Chapter 13 Plan                                          Page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                                            Case 19-21506-kl         Doc 2      Filed 06/05/19            Page 7 of 8

 Debtor                Daniel J. Guzman                                                           Case number


5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor(s) upon
      Check the appliable box:
            plan confirmation.
            entry of discharge.
            other:

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.
 Debtor is now gainfully employed and unserstands that success of the Plan depends upon his qualification for a Mortgage
 Loan Modification.



 Part 9:      Signature(s):

9.1        Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),
if any, must sign below.
 X                                                                      X
       Daniel J. Guzman                                                      Signature of Debtor 2
       Signature of Debtor 1

       Executed on                                                                  Executed on

 X                                                                           Date
       Miguel F. Martinez
       Signature of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.




Official Form 113                                                          Chapter 13 Plan                                             Page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                                            Case 19-21506-kl         Doc 2   Filed 06/05/19          Page 8 of 8

 Debtor                Daniel J. Guzman                                                     Case number

Exhibit: Total Amount of Estimated Trustee Payments
The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 a.    Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                                           $27,000.00

 b.    Modified secured claims (Part 3, Section 3.2 total)                                                                                           $0.00

 c.    Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                                                      $0.00

 d.    Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                                            $0.00

 e.    Fees and priority claims (Part 4 total)                                                                                               $10,404.40

 f.    Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                                                     $0.00

 g.    Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                                 $0.00

 h.    Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                            $0.00

 i.    Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                      $0.00

 j.    Nonstandard payments (Part 8, total)                                                                 +                                        $0.00


 Total of lines a through j                                                                                                                  $37,404.40




Official Form 113                                                        Chapter 13 Plan                                                Page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
